Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Angel Kidney Care of Inglewood, Inc.
(CCN: 55-2656),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-15-2799

Decision No. CR4669

Date: August 1, 2016

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
terminate the participation in Medicare of Petitioner, Angel Kidney Care of Inglewood,
Inc. The evidence in this case overwhelmingly supports a finding that Petitioner failed to
comply with two Medicare conditions of participation.
I. Background
Petitioner, an end stage renal disease (ESRD) dialysis facility, requested a hearing in
order to challenge CMS’s determination to terminate its Medicare participation. I held a
hearing on May 24, 2016. At that hearing I received into evidence exhibits from CMS
that are identified as CMS Ex. | - CMS Ex. 24 and from Petitioner that are identified as

P. Ex. 1 — P. Ex. 5. I afforded the parties the opportunity to cross examine witnesses
whose written direct testimony is part of the record as exhibits.
II. Issues, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether Petitioner failed to comply with one or more conditions of
participation governing ESRD facilities, thereby giving CMS authority to terminate its
participation in Medicare.

B. Findings of Fact and Conclusions of Law

Medicare participation of ESRD facilities is governed by regulations at 42 C.F.R. Part
494. As a general rule a failure by an ESRD facility to comply with even one of the
conditions governing its Medicare participation will result in termination of its Medicare
participation. 42 C.F.R. § 488.604(a).

Here, CMS asserts that Petitioner failed to comply substantially with two conditions that
governed its participation and with standards that are subsumed in those conditions.
Specifically, CMS argues that Petitioner failed to comply substantially with the condition
set forth at 42 C.F.R. § 494.80 (patient assessment) and with subsumed standards at 42
CFR. § 494.80(a)(1) and (a)(2); and with the condition set forth at 42 C.F.R. § 494.90
(patient plan of care) and with the standard at 42 C.F.R. § 494.90(a).

The evidence supporting CMS’s allegations of noncompliance is overwhelming and in
the main not refuted by Petitioner. Petitioner’s arguments in opposition to CMS’s
allegations are without merit.

End stage renal disease is marked by complete failure of one’s kidneys to cleanse the
lood of potentially lethal toxins. CMS Ex. 21 at 4. This condition causes the afflicted
individual to suffer from grave problems including fatigue, anemia, bone disease, joint
problems, itchy skin and sleep disorders. Id. at 11-14. Left untreated the illness ends in
death. CMS Ex. 23 at 2.

Kidney dialysis is one of the means of treating the disease. CMS Ex. 23 at 2. Itisa
process by which a patient’s blood is extracted, mechanically cleansed of wastes and
toxins, and then reinserted into the patient. CMS Ex. 21 at 4-5. In order to do this access
must be established to the patient’s circulatory system. That can be accomplished by
several means. All of them require surgical intervention and all of them have
accompanying risks to the patient. CMS Ex. 22 at 1-4. Risks include the development of
lood clots and scarring. Id. Patients who receive dialysis are at heightened risk for
developing cardiovascular disease, heart attacks and stroke. CMS Ex. 23 at 2. Patients
often have weakened immune systems as a result of their disease, and they are at an

enhanced risk for developing infections. Dialysis Safety, Centers for Disease Control and
Prevention, www.cdc.gov/dialysis, last accessed on August 1, 2016. The potential
problems associated with kidney dialysis make it imperative that caregivers carefully
monitor and assess their patients.

The regulations governing ESRD facilities incorporate the requirements for close
monitoring and careful assessment of patients receiving kidney dialysis. A participating
ESRD facility must establish an interdisciplinary team that provides each patient with an
individualized and comprehensive assessment of his or her needs. 42 C.F.R. § 494.80.
That assessment must be used in developing the patient’s plan of care. The assessment
must contain an evaluation of each patient’s current health status and medical condition.
42 CFR. § 494.80(a)(1). It must also contain an evaluation of the appropriateness of the
patient’s dialysis prescription, his or her blood pressure, and fluid management needs. 42
C.F.R. § 494.80(a)(2). The plan of care that the ESRD facility’s interdisciplinary team
develops, based on the patient’s comprehensive assessment, must specify the services
necessary to identify that patient’s needs. It must include measurable and expected
outcomes and estimated timetables to achieve those outcomes. 42 C.F.R. §§ 494.90;
494.90(a)(1).

CMS’s allegations of noncompliance consist of the following:

. Petitioner failed to comply with the requirements of 42 C.F.R. § 494.80(a)(1) in
that it failed to complete health status and medical condition assessments for patients
identified as Patients 5, 11, 18, 19, 20, and 21. As respects Patient 5, CMS contends that
Petitioner failed to document the placement of a catheter in the patient’s chest and failed
to document the removal and reinsertion of that catheter. CMS Ex. 6; CMS Ex. 18 at 4-5.
Moreover, Petitioner failed to assess the resident’s pre-dialysis catheter condition. CMS
Ex. 6 at 3-13. CMS asserts that Petitioner failed to document the date of catheter
insertion in Patient 11. CMS Ex. 7 at 2-3; CMS Ex. 18 at 5. It charges that Petitioner
failed to assess the health status of Patients 18, 19, and 20. Specifically, Petitioner’s staff
failed to document the presence of sounds associated with blood flow (“thrill” and
“bruit”) at the sites of these residents’ surgical interventions for dialysis. CMS Ex. 11 at
5,7, 13, 14; CMS Ex. 12 at 5,7,9, 31,33, 40,42, 44; CMS Ex. 13 at 8, 10, 12, 14.
Moreover, according to CMS, in the case of Patient 20, Petitioner’s staff failed to assess
her for patency of her catheter, for lung sounds, and for location of edema. CMS Ex. 13
at 10, 12, 14. Finally, in the case of Patient 21,CMS contends that Petitioner failed to
record whether the patient had received catheter care, had manifested thrill or bruit, and
whether the catheter was patent. CMS Ex. 8 at 4.

. Petitioner failed to comply with the requirements of 42 C.F.R. § 494.80(a)(2)
because it failed to evaluate the appropriateness of dialysis prescription for Patients 18
and 19. CMS asserts specifically that Petitioner’s staff failed to evaluate adequately and
manage these patients’ dialysis prescriptions. In the case of Patient 18, the medical
records show that the patient received a substantially larger dose of the medication
Heparin, an anticoagulant, than had been prescribed by the patient’s physician. However,
Petitioner’s staff provided no explanation for the increased dosage of this medication.
CMS Ex. 11 at 17-19. CMS asserts also that there was an episode of bleeding involving
this patient that Petitioner’s staff failed to assess. CMS Ex. 11 at 3. As respects Patient
19, CMS contends that on one occasion Petitioner’s staff failed to administer Heparin to
the patient despite a physician’s order that it be administered and failed to explain why
the staff did not do so. CMS Ex. 12 at 13,22. CMS argues also that on multiple
occasions the patient manifested a blood flow rate that deviated from that which the
patient’s physician had ordered and again, the staff failed to explain or assess the
discrepancy. CMS Ex. 12 at 13, 14, 16, 18, 20, 22.

. Petitioner failed also to comply with the requirements of 42 C.F.R. § 494.80(a)(2)
in that it failed to monitor the appropriateness of dialysis treatment for three patients,
Patients 18, 20, and 22. CMS contends, specifically, that Petitioner’s staff failed to
monitor and assess the patients’ blood pressures and fluid management needs. CMS Ex.
1 at 25-30. CMS contends that on several occasions all three of these exhibited very high
blood pressures. For example, Patient 18 had a blood pressure on one occasion of
191/97. CMS Ex. 11 at 24. Yet, there was no documentation that a registered nurse was
informed of this development, that the patient was assessed, or that anti-hypertensive
medication was administered to the patient, as the patient’s physician ordered. Id. at 23,
24-25. CMS asserts additionally that in Patient 20’s case, Petitioner’s staff failed on
several occasions to assess the patient despite very high blood pressure readings
(205/102, 186/88, 186/89, and 186/66), to notify a registered nurse of the findings of
hypertension, or to administer anti-hypertensive medication to the patient. CMS Ex. 13
at 19, 20-25. As respects Patient 22,CMS contends that Patient 22 registered a blood
pressure reading of 191/103, yet there is no documentation that a registered nurse was
notified so that she could assess Patient 22’s condition and, if necessary, notify the
patient’s physician. CMS Ex. 9 at 3, 4. CMS asserts that Petitioner not only failed to
comply with regulatory requirements in its care of Patients 18, 20, and 22, but also that it
failed to comply with its own internal policy governing hypertension. That policy
requires that a patient’s blood pressure be monitored after dialysis and that findings of
hypertension, including any systolic reading greater than 185 or diastolic reading greater
than 100, must be reported to a registered nurse. CMS Ex. 16 at 11.

. Petitioner failed to comply with the requirements of 42 C.F.R. §§ 494.90 and

494 .90(a)(1) in that it failed to develop plans of care to address medical issues confronted
by Patients 5 and 19. In the case of Patient 5, CMS asserts that Petitioner’s staff failed to
document whatever interventions it may have decided upon to address problems with the
patient’s catheter. CMS Ex. 6 at 2, 17,22; CMS Ex. 10 at 11. With respect to Patient 19,
CMS contends that the resident wore a pacemaker after having experienced an episode of
cardiac arrest, but that Petitioner’s staff did not develop a care plan to address any
problems that might be associated with the patient’s use of a pacemaker. CMS Ex. 12 at

39, 57-59. Moreover, according to CMS, the staff did not develop a care plan to deal
with blood clots that Patient 19 developed in association with a graft utilized in dialysis.
CMS Ex. 12 at 28-30.

The exhibits of record amply support CMS’s allegations. Furthermore, I find nothing in
Petitioner’s arguments or in its exhibits that undercut or contradict these allegations. Put
simply, the record conclusively establishes that Petitioner failed to perform the
assessments and care planning that is mandated by the regulations.

Petitioner argues that even if it failed in various respects to assess its patients or failed to
plan their care consistent with regulatory requirements, there was no documented harm
experienced by any of them and consequently, its deficiencies are not substantial. I find
this argument to be without merit.

The regulations governing ESRD facilities do not specifically define what is meant by
substantial compliance with conditions of participation. However, it is evident that these
regulations do not require proof of actual harm in order for a facility to be out of
compliance. Regulations governing providers and suppliers in general state that a
provider or a supplier (such as an ESRD facility) will be found to be out of compliance
with Medicare conditions of participation if it has deficiencies that:

are of such character as to substantially limit the provider’s or supplier’s
capacity to furnish adequate care or which adversely affect the health and
safety of patients ....

42 C.F.R. § 488.24(b). Finding noncompliance that “adversely affects the health and
safety of patients” (emphasis added) does not require a finding of actual harm. A
potential for harm certainly affects safety. Thus, a potential for harm is all that is
necessary to establish noncompliance.’ CMS must terminate an ESRD facility where it
fails to meet a condition of participation, and there is no exception to that requirement
even though the facility’s failure “did not result in actual harm to a patient or patients.”
Dialysis Center at Moreno Valley, Inc., DAB No. 2193 at 23 (2008).

With ESRD facilities there is great potential for harm where a facility fails to comply
with regulatory requirements. As I discuss above, kidney dialysis is a treatment that is
fraught with peril for patients who receive it. There are issues concerning potential blood
clots and infections. Patients receiving dialysis are at risk for strokes, heart attacks, and

' Moreover, the regulations governing ESRD facility compliance should be read
consistently with regulations governing other providers and suppliers. Regulations
governing compliance by skilled nursing facilities define failure to comply substantially
with participation requirements as constituting a situation where a potential for more than
minimal harm exists. 42 C.F.R. § 488.301.
potentially lethal infections. As a consequence, those who provide dialysis must be
especially scrupulous in assuring that the care that they give and the patients’ responses
to that care are monitored and assessed.

In this case the record is manifest with omissions and errors by Petitioner’s staff that had
the potential for causing great harm to patients and that adversely affect their patients’
safety. For example, failure to monitor patients’ catheter care, including when catheters
were placed and removed, meant that Petitioner’s staff could not establish a baseline of
the patients’ conditions and could not, as a consequence, acquire individualized
information in order to provide specific treatment to address patients’ unique needs.
CMS Ex. 16 at 4. Cases of serious hypertension pose a potential for possibly lethal
consequences to patients. Petitioner’s own internal policy identified that risk. And, yet,
Petitioner’s staff failed to monitor patients — including those who manifested extreme
hypertension — consistent with Petitioner’s internal policy. Petitioner’s demonstrated
noncompliance in this case, both with its own policies and with two conditions of
participation, suggests that the threat it poses to the safety of patients in its care is greater
than the sum of the specific incidents of noncompliance for which CMS cited it.

Indeed, what emerges from the totality of the evidence is a picture of a facility that was,
to say the least, slipshod in assuring that its patients received the monitoring and care
planning that they needed in order to protect them against possibly dangerous adverse
complications. Petitioner’s many failures establish systemic noncompliance with
participation requirements.

Petitioner argues also that the surveys conducted of its facility were unfair in the sense
that surveyors pressured Petitioner’s staff and acted unprofessionally. How the surveys
were conducted is irrelevant. What matters here is the evidence of compliance and
noncompliance that the parties adduce, not the conduct of the surveyors. Beechwood
Sanitarium, DAB No. 1906 at 44 (2004). Furthermore, Petitioner has adduced no
evidence to show that an ostensibly more professionally done survey would have
produced results that were more favorable to Petitioner. I make my findings in this case
based on the evidence of Petitioner’s noncompliance and, as I have said, that evidence is
overwhelming.

/s/
Steven T. Kessel
Administrative Law Judge

